           Case 1:20-cr-00097-CKK Document 6 Filed 07/22/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     )
                                              )
                 v.                           )          Criminal No.: 1:20-cr-00097 (CKK)
                                              )
DAVID SHAH ,                                  )
                                              )
                 Defendant.                   )


           GOVERNMENT’S MEMORANDUM ON ADVISORY SENTENCING GUIDELINES

       The United States, by and through its undersigned attorneys, submits this memorandum on

the advisory sentencing guidelines to aid the Court during the plea hearing set for July 28, 2020.

       Defendant is charged with conspiring to commit offenses against the United States, that is,

major fraud against the United States, in violation of 18 U.S.C. § 1031(a), and wire fraud, in

violation of 18 U.S.C. § 1343, together in violation of 18 U.S.C. § 371.

       The parties did not agree in the plea agreement on the advisory guidelines calculation.

However, in the plea agreement in a related case, United States v. Kenneth O. Coates, case no. 20-

cr-64, the government advised the defendant that the loss to the United States from the same

scheme may be greater than $9,500,000, but not more than $25,000,000, although the agreement

did not require defendant to accept that number. Considering the above information, the maximum

advisory guidelines calculation in this case is below.

       The Information count is covered under USSG § 2B1.1. The calculation under that Section

is as follows:


        § 2B1.1(a)(2)           Base Offense Level                                    6

       § 2B1.1(b)(1)(K)        Loss of more than $9,500,000,

                                      but not more than $25,000,000                  20

       § 3E1.1(a)&(b)          Acceptance of responsibility                          -3
            Case 1:20-cr-00097-CKK Document 6 Filed 07/22/20 Page 2 of 3




       Total offense level                                                      23

       Under a criminal history category of I and an offense level of 23, the USSG advisory

sentencing guidelines range is 51-63 months. The applicable fine level range is $20,000 to

$200,000.

       The maximum penalty for a violation of 18 U.S.C. § 371 is five years’ imprisonment and

a fine of $250,000.


                                          Respectfully submitted,

                                          Robert A. Zink
                                          Chief, Fraud Section
                                          Criminal Division
                                          United States Department of Justice


                                   By:    /s/ Michael P. McCarthy
                                          ____________________________________
                                          Michael P. McCarthy, D.C. Bar #1020231
                                          Trial Attorney, Fraud Section
                                          Criminal Division
                                          United States Department of Justice
                                          1400 New York Avenue, NW
                                          Bond Building, Fourth Floor
                                          Washington, D.C. 20530
                                          (202) 305-3995
                                          Michael.McCarthy2@usdoj.gov




                                             2
         Case 1:20-cr-00097-CKK Document 6 Filed 07/22/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that copies of the foregoing Memorandum on Advisory Sentencing
Guidelines have been served via ECF upon counsel for the defendant this 22nd day of July,
2020.


                                         /s/ Michael P. McCarthy
                                         ____________________________________
                                         Michael P. McCarthy
                                         Trial Attorney, Fraud Section
                                         Criminal Division
                                         United States Department of Justice




                                           3
